DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance:
Regarding claim 1, the prior art of record and to the Examiner's knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a non-volatile memory device comprising: a first semiconductor layer and a second semiconductor layer; wherein the first semiconductor layer comprises: a plurality of word lines stacked in a vertical direction that is perpendicular to the first semiconductor layer, a ground selection line in a layer on the plurality of word lines, a common source line in a layer on the ground selection line, a plurality of vertical pass transistors in the stair area, and a plurality of driving signal lines in a same layer as the common source line; wherein the plurality of word lines form a stair shape in the stair area; and wherein each of the plurality of vertical pass transistors is connected between a corresponding word line among the plurality of word lines and a corresponding driving signal line among the plurality of driving signal lines, in combination with other claimed features, as recited in independent claim 1.  Claims 2-10 are dependent upon independent claim 1, and are therefore allowed. 
Regarding claim 11, the prior art of record and to the Examiner's knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a non-
Regarding claim 20, the prior art of record and to the Examiner's knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a non-volatile memory device comprising: a first semiconductor layer and a second semiconductor layer; wherein the first semiconductor layer comprises: a plurality of word lines stacked in the vertical direction, a ground selection line on the plurality of word lines, a common source line on the ground selection line; a plurality of vertical pass transistors in a stair area of the plurality of word lines, wherein the plurality of vertical pass transistors are respectively connected to the plurality of word lines; a plurality of first contacts extending in the vertical direction, connecting ones of the plurality of vertical pass transistors to ones of the plurality of word lines, and having substantially equal lengths in the vertical direction; and a plurality of driving signal lines in a same layer as the common source line, wherein each of the plurality of vertical pass transistors is connected between a corresponding driving signal line among the plurality of driving signal lines and a corresponding word line among the plurality of word lines and .  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
			      
       Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH Y TRAN whose telephone number is (571)272-2110.  The examiner can normally be reached on M-F, 10am-10pm (flex) (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571)270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Thanh Y. Tran/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        January 15, 2022